DETAILED ACTION
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It appears that “US 2003219696” cited in the IDS filed 25 February 2020 should be US 20030219696, therefore the document is indicated as not considered in the corresponding PTO-1449 but is cited in the Notice of References Cited (PTO-892).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve plug forming a seal with the second valve body when the valve plug is at least partially within the first valve body and the backflow prevention device is captured between the first and second valve bodies (as claimed in claim 20) must be shown or the feature(s) canceled from the claim(s).  See also the 112 rejection below regarding claim 20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 10, 12, and 15 are objected to because of the following informalities:  
In claim 10, line 5, “the valve body being displaceable” should be changed to --the valve plug being displaceable-- so that the claim recites that the valve plug is displaceable relative to the valve body.  
In claim 12, lines 3-4, it is suggested that “a second centerline as proximal” be changed to --a second centerline proximal--.
In claim 15, line 10, “the valve body being displaceable” should be changed to --the valve plug being displaceable-- so that the claim recites that the valve plug is displaceable relative to the valve body.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, in view of the rest of the disclosure, it is unclear how the valve plug 120 forms a seal with the second valve body 150 when the valve plug 120 is claimed in claim 15 to be “positioned at least partially within the first valve body [152]” and the backflow prevention device 142 is “captured between the first and second valve bodies [152, 150].”  Furthermore, the rest of the disclosure appears to only explain and show that the valve plug 120 forms a seal with the first valve body 152 in which the valve plug 120 is positioned (paragraphs 56 and 60).  As understood, the claim is intended to recite that the valve plug forms a seal with the first valve body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 5-7, 9-17, and 19-20 (as understood: 20) are rejected under 35 U.S.C. 103 as being unpatentable over Bushman et al. (US 2009/0065067) in view of Betush (US 4,966,551).
Regarding claim 1, Bushman discloses in Figs. 1-20 a valve assembly for a dental suction system, comprising: 
a valve body (comprising the housing of the backflow prevention assembly 14 and the contiguous plug valve assembly 16) having an inlet 52, an outlet 80 and a fluid flow path extending between the inlet 52 and the outlet 80; 
a valve member 72 positioned at least partially within the valve body, the valve member 72 being movable relative to the valve body to selectively alter a flow of fluid along the fluid flow path, wherein the fluid flow path exhibits a varied cross-sectional area along a length of the fluid flow path (as shown by the varied cross-sectional areas in the backflow prevention assembly 14 shown in Figs. 10-11 and the plug valve assembly 16 in Fig. 4).  
Bushman is silent with regard to the structure of the valve member including whether it is a plug that has a through-passage and is rotatable relative to the valve body. 
Betush teaches in Figs. 1-4 a similar valve assembly comprising a valve plug 16 including a through-passage 16A and the valve plug 16 is rotatable relative to the valve body 10.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve member 
Regarding claim 2, Bushman discloses in Figs. 1-20 that when the through-passage is aligned with the fluid flow path to permit fluid flow through the valve body, the fluid flow path includes a first portion having a first centerline and a second portion having a second centerline, wherein the first centerline is offset from the second centerline (as shown in Fig. 11 by the varied cross-sectional area in the backflow prevention assembly 14, which has different centerlines throughout its length).
Regarding claim 5, Betush teaches in Figs. 1-4 that the valve plug 16 forms a seal with the valve body 10 along a proximal side of the valve plug 16 (wherein said proximal side is any side of the valve plug 16 because the claims don’t further define said proximal side) when the valve plug 16 is in a closed position (inherently because the plug valve 16 is rotated relative to the valve body 10 to move between it’s open and closed positions).
Regarding claim 6, Bushman discloses in Figs. 1-20 that there is at least one backflow prevention device 34 disposed in the fluid flow path.  
Regarding claim 7, Bushman discloses in Figs. 1-20 that the at least one backflow prevention device 34 is positioned between the valve member 72 (modified in view of Betush to be a valve plug) and the inlet 52 of the valve body.  
Regarding claim 9, Bushman discloses in Figs. 1-20 that the at least one backflow prevention device 34 comprises a flexible and resilient material 34, and is movable relative to the valve body to control fluid flow through the fluid flow path independent of operation of the valve member 72 (modified in view of Betush to be a valve plug).  
Regarding claim 10, Bushman discloses in Figs. 1-20 a valve assembly for a dental suction system, comprising: 
a valve body (comprising the housing of the backflow prevention assembly 14 and the contiguous plug valve assembly 16) having an inlet 52, an outlet 80 and a fluid flow path extending between the inlet 52 and the outlet 80; 
a valve member 72 positioned at least partially within the valve body, the valve member 72 being displaceable relative to the valve body to selectively alter a flow of fluid along the fluid flow path; and 
a backflow prevention device 34 disposed in the fluid flow path between the valve member 72 and the inlet 52 of the valve body or between the valve member 72 and the outlet 80 of the valve body (specifically between the inlet 52 and the valve member 72), the backflow prevention device 34 being movable between open and closed positions to control fluid flow through the fluid flow path independent of operation of the valve member 72.
Bushman is silent with regard to the structure of the valve member 72 including whether it is a plug that has a through-passage. 
Betush teaches in Figs. 1-4 a similar valve assembly comprising a valve plug 16 including a through-passage 16A and the valve plug 16 is rotatable relative to the valve body 10 (col. 2, lines 8-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve member disclosed by Bushman to be a rotatable valve plug as Betush teaches, because Bushman is silent with regard to such detail of the valve member and the valve taught by Betush provides a simple valve construction that can be easily operated by the user.  Furthermore, the valve taught by Betush can be placed in intermediate positions between the fully open and fully closed positions to control the flow of fluid through the valve, as Betush teaches (col. 2, lines 8-16).
Regarding claim 11, Bushman discloses in Figs. 1-20 that the backflow prevention device 34 includes a resilient, flexible member 34 having a peripheral portion fixed relative to the valve body (as shown in Fig. 11).  
Regarding claim 12, Bushman discloses in Figs. 1-20 that the fluid flow path is configured such that the fluid flow path includes a first portion having a first centerline distal of the valve member 72 (modified in view of Betush to be a valve plug) and a second portion having a second centerline as18WO 2018/035219PCT/US2017/047138 proximal of the valve member 72, the first centerline being offset from the second centerline (as shown in Fig. 11 by the varied cross-sectional area in the backflow prevention assembly 14, which has different centerlines throughout its length because of the changes in the cross-sectional area).
Regarding claim 13, Betush teaches in Figs. 1-4 that the valve plug 16 is rotatable between open and closed positions (col. 2, lines 8-16).  
Regarding claim 14, Betush teaches in Figs. 1-4 that the valve plug 16 sealingly engages the valve body 10 when the valve plug 16 is in a closed position to block fluid flow through the fluid flow path (col. 2, lines 8-16).  
Regarding claim 15, Bushman discloses in Figs. 1-20 a valve assembly for a dental suction system, comprising: 
a first valve body (comprising the housing of the plug valve assembly 16 and the contiguous housing portion 30 of the backflow prevention assembly 14) having a first inlet (where the backflow prevention device 34 is disposed, as shown in Fig. 11), a first outlet 80, and a first fluid flow path extending between the first inlet and the first outlet 80; 
a second valve body (comprising the housing portion 32 of the backflow prevention assembly 14) having a second inlet 52, a second outlet (where the backflow prevention device 34 is disposed, as shown in Fig. 11), and a second fluid flow path extending between the second inlet 52 and the second outlet; 
a backflow prevention device 34 captured between the first and second valve bodies, the backflow prevention device 34 being movable to control fluid flow along at least one of the first and second fluid flow paths;
a valve member 72 positioned at least partially within the first valve body, the valve member 72 being displaceable relative to the valve body to selectively alter a flow of fluid along at least one of the first and second fluid flow paths.  
Bushman is silent with regard to the structure of the valve member 72 including whether it is a plug that has a through-passage. 
Betush teaches in Figs. 1-4 a similar valve assembly comprising a valve plug 16 including a through-passage 16A and the valve plug 16 is rotatable relative to the valve body 10 (col. 2, lines 8-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve member disclosed by Bushman to be a rotatable valve plug as Betush teaches, because Bushman is silent with regard to such detail of the valve member and the valve taught by Betush provides a simple valve construction that can be easily operated by the user.  Furthermore, the valve taught by Betush can be placed in intermediate positions between the fully open and fully closed positions to control the flow of fluid through the valve, as Betush teaches (col. 2, lines 8-16).
Regarding claim 16, Bushman discloses in Figs. 1-20 that the first fluid flow path includes a first portion (such as at end 80) having a first centerline distal of the valve member 72 (modified in view of Betush to be a valve plug, and wherein “distal of the valve plug” is subjective because the recitation doesn’t further define “distal” relative to anything else but the valve plug) and the second fluid flow path includes a second portion (such as at the end of portion 32 with the backflow prevention device 34) having a second centerline proximal of the valve member 72 (wherein “proximal of the valve plug” is subjective because the recitation doesn’t further define “proximal” relative to anything else but the valve plug), the first centerline being offset from the second centerline (because the second centerline is formed in a section of the flow path where the cross-section increases in width on one half of the cross-section, while the first centerline is formed in a section of the flow path that is rotationally symmetric).
Regarding claim 17, Bushman discloses in Figs. 1-20 that the backflow prevention device is positioned between the valve member 72 (modified in view of Betush to be a valve plug) and the first inlet (on portion 30 like the applicant’s device, which has the backflow prevention device 142 positioned at the inlet of the body portion 150 containing the valve plug 120, as shown in Figs. 3A-3D of the applicant’s drawings).
Regarding claim 19, Bushman discloses in Figs. 1-20 (specifically Figs. 20C-E) and paragraph 94 that at least one of the first and second valve bodies (specifically portion 30 of the first body and portion 32 of the second body) includes an alignment feature 1, 2 configured to align the first valve body relative to the second valve body in a predetermined rotation position.
Regarding claim 20, Bushman discloses in Figs. 1-20 that the valve member 72 (modified in view of Betush to be a valve plug) forms a seal with the first valve body a proximal side of the valve member 72 (wherein said proximal side is any side of the valve member 72 because the claims don’t further define said proximal side) when the valve member 72 is in a closed position.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bushman in view of Betush, as applied to claims 6 and 15 respectively above, and further in view of Aselton, III (US 2018/0221839).
Regarding claim 8, Bushman and Betush teach a valve assembly as previously discussed, but lacks teaching that at least one backflow prevention device is positioned between the valve plug and the outlet of the valve body (and instead, Bushman discloses that the backflow prevention device is positioned between the valve member and the inlet of the valve body).  
Aselton teaches in Figs. 10-11 that a backflow prevention device 40 can be positioned between a rotary valve 48 and the outlet of the valve body as an alternative to the backflow prevention device 40 being positioned between the rotary valve 48 and the inlet of the valve body (paragraph 57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly in the combination of Bushman and Betush to have the backflow prevention device be positioned between the valve plug and the outlet of the valve body instead of between the valve plug and the inlet of the valve body as Bushman teaches, as a functionally equivalent alternative as Aselton teaches (paragraph 57).
Regarding claim 18, Bushman and Betush teach a valve assembly as previously discussed, but lacks teaching that at least one backflow prevention device is positioned between the valve plug and the first outlet (and instead, Bushman discloses that the backflow prevention device is positioned between the valve member and the first inlet).  
Aselton teaches in Figs. 10-11 that a backflow prevention device 40 can be positioned between a rotary valve 48 and the outlet of the valve body as an alternative to the backflow prevention device 40 being positioned between the rotary valve 48 and the inlet of the valve body (paragraph 57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly in the combination of Bushman and Betush to have the backflow prevention device be positioned between the valve plug and the first outlet instead of between the valve plug .
Claims 1 and 3-4 (alternatively: 1) are rejected under 35 U.S.C. 103 as being unpatentable over Bushman in view of Thomas et al. (US 2017/0119497).
Regarding claim 1, Bushman discloses in Figs. 1-20 a valve assembly for a dental suction system, comprising: 
a valve body (comprising the housing of the backflow prevention assembly 14 and the contiguous plug valve assembly 16) having an inlet 52, an outlet 80 and a fluid flow path extending between the inlet 52 and the outlet 80; 
a valve member 72 positioned at least partially within the valve body, the valve member 72 being movable relative to the valve body to selectively alter a flow of fluid along the fluid flow path, wherein the fluid flow path exhibits a varied cross-sectional area along a length of the fluid flow path (as shown by the varied cross-sectional areas in the backflow prevention assembly 14 shown in Figs. 10-11 and the plug valve assembly 16 in Fig. 4).  
Bushman is silent with regard to the structure of the valve member including whether it is a plug that has a through-passage and is rotatable relative to the valve body. 
Thomas teaches in Figs. 1-2 and 10-13 a similar valve assembly comprising a valve plug 18 including a through-passage 308 and the valve plug 18 is rotatable relative to the valve body 12.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve member 
Regarding claim 3, Thomas teaches in Figs. 1-2 and 10-13 that the through-passage 308 includes a first opening 316 on a first side of the valve plug 18, a second opening 320 on a second side of the valve plug 18, and a ramped surface 362 extending at least partially between the first opening 316 and the second opening 320.  
Regarding claim 4, Bushman and Thomas lack teaching that the first and second openings both exhibit semicircular geometry.  
However, Thomas suggests at least the first opening 316 exhibits a semicircular geometry given it’s shape shown in Figs. 10 and 13, which is apparently associated with semicircular shape of the flap 322 making up the backflow prevention device 318 in the valve plug 18 (paragraph 51 and claim 14), and the valve in the combination of Bushman and Thomas would operate equally as well with semicircular first and second openings because the shape isn’t seen as affecting flow or rotation of the valve plug.  Furthermore, the applicant has not disclosed any criticality associated with the geometry of the openings, and instead recites semicircular geometry as one of several alternative examples of geometries (paragraph 54). 
Therefore, it would have been obvious modify to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the geometries of the first and second openings in the combination of Bushman and Thomas to be semicircular as a design choice – including an aesthetic choice (MPEP 2144.04(I)) and/or shape choice (MPEP 2144.04(IV)(B)) – because such a design would not adversely affect the prior art and the applicant hasn’t disclosed any criticality to the design.  Furthermore, the semicircular geometries of the first and second openings would correlate with the semicircular geometry of the backflow prevention device taught by Thompson in the valve plug, and used to modify Bushman as an alternative modification, which would ensure consistent/laminar flow through the valve plug.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/J. W./
Examiner, Art Unit 3753

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753